AGREEMENT OF PURCHASE AND SALE OF ASSETS Aurelio Resource Corporation and C3
Resources, Inc.



June 15, 2009




     This Agreement is made as of the date indicated above between Aurelio
Resource Corporation (Buyer), a Nevada corporation, having its principal office
at 12345 West Alameda Parkway, Suite 202 Lakewood, Colorado 80228 and C3
Resources, Inc., Delaware Corporation (Seller), having its principal office at
Suite 9, 275 Third Street, Elko, Nevada 89803 with a Mailing Address: C3
Resources, Inc., P.O. Box 1450, Elko, Nevada 89803-1450.

     WHEREAS, Buyer and Seller entered into a Letter of Intent dated May 19,
2009 concerning the purchase by Buyer of certain assets of Seller, reference to
said Letter of Intent is hereby made for all purposes; and

     WHEREAS, Buyer desires to purchase from Seller and Seller desires to sell
to Buyer, on the terms and subject to the conditions of this agreement, certain
properties and assets of Seller records, exploration data and information, drill
results and other similar and dissimilar information related thereto; and

     NOW THEREFORE, in consideration of the mutual covenants, agreements,
representations, and warranties contained in this agreement, the parties agree
as follows:

ARTICLE ONE

PURCHASE AND SALE OF ASSETS AND LEASE OF REAL PROPERTY

     1.01 Sale of Assets. Subject to the terms and conditions set forth in this
Agreement, Seller agrees to sell, quitclaim, convey, transfer, assign, deliver
and otherwise conveys to Buyer and its successors and assigns, and Buyer agrees
to purchase from Seller all of those certain assets and rights of Seller of
every kind, character, and description, whether tangible, intangible, personal,
or mixed, and wherever located, all of which are collectively referred to as the
Assets For purposes hereof, these Assets are further described and defined in
Exhibit A, which Exhibit is attached hereto and incorporated herein for all
purposes, and shall include including, but without limitation to, the interests
of Seller in the real property described on Exhibit A (Premises), free and clear
of all liens and encumbrances, TOGETHER WITH (a) all ores, minerals, materials
and mineral rights (including all gold, silver, platinum group metals, iron,
copper, molybdenum, lead, zinc, chalcopyrite, galena, sphalerite, bauxite,
kaolin and all other materials or substances of any nature whatsoever,
(excepting only oil, gas, and coal, found in natural deposits, whether similar
or dissimilar in character to the foregoing) within the Premises (Mineral
Substances), whether or not such Mineral Substances were given any commercial
consideration by the Parties at the time of execution of this Agreement; (b) all
options, contracts, easements, leases and rights-of-way reserved or, subsequent
to the effective date of the Agreement, granted in or upon and pertaining to the
Premises; (c) all dips, spurs and extralateral rights thereon or therefrom; (d)
all dumps, severed ore, fixtures and improvements thereon; (e) all exploration
data and other information related to the Premises, including, but not limited
to, all maps, drill results (in electronic and other format), all title
information and related location notices and certificates, all interpretive
memoranda prepared by Seller concerning the Premises, all third party reports
relating to the Premises, all notes concerning negotiations concerning
transactions relating to the Premises, etc.; and (f) all and singular, the
tenements, hereditaments and appurtenances belonging to or in any way
appertaining to the Premises, including (i) the right to sample, map, survey, or
conduct any other exploration or investigatory activities and (ii) all
information regarding any exploration or development of the Premises that is in
the possession of or available to the Seller. This Article shall be liberally
construed in favor of Buyer and the ambiguities, if any, shall be construed and
resolved in favor of Buyer.

     1.02 Consideration. As full consideration for the transfer of the Assets by
Seller to Buyer, Buyer shall deliver at the closing, 47,750,000 Common Shares of
the Buyer, in accordance with the provisions of paragraph 8.03. Seller
acknowledges that the Common Shares to be received from Buyer as the Purchase
Price consideration have not been, and may not be, registered under the
Securities Act of 1933, as amended (the 1933 Act), nor under any state

--------------------------------------------------------------------------------

securities or blue sky laws of any state of the United States, and, unless so
registered, may not be offered or sold in the United States or, directly or
indirectly, to U.S. Persons, as that term is defined in Regulation S under the
1933 Act (Regulation S), except in accordance with the provisions of Regulation
S, pursuant to an effective registration statement under the 1933 Act, or
pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the 1933 Act and in each case in accordance with
applicable securities laws. The Common Shares to be issued to Seller will be
restricted common stock with hold periods under applicable securities laws, and
contain a restrictive legend evidencing same.

     1.03 Assumption of Liabilities. Buyer shall not assume any liabilities,
obligations, or duties of the Seller by virtue of this Agreement, other than
those set forth specifically in this Agreement.

The parties acknowledge, however, that all cash proceeds due to or received by
the Seller prior to or subsequent to Closing (the Cash Proceeds) from any
agreements, joint ventures, lease assignments or farm-outs signed or at an
advanced stage of negotiations prior to the signing this Agreement (more
specifically, the North Sleeper, Cortez-Carlin Corridor / Safford Canyon,
Robinson Creek / Indian Creek, Veta Grande and Iron Butte) which are approved by
Buyer will accrue to Seller, in an amount of up to three hundred seventy-five
thousand dollars ($375,000) for the purposes of paying any outstanding
documented bills of Seller related to the C3 Nevada Assets, said bills to be
paid in the following order: first, outstanding bills generated by contractors,
technical services, and supplies for work done in Nevada pertaining to the C3
Nevada Assets will be paid; secondly, payment of 2009 – 2010 BLM claim
maintenance fees; and, thirdly, any other documented bills generated in Nevada
pertaining to the C3 Nevada Assets. Both parties agree that any and all Cash
Proceeds in excess of three hundred seventy-five thousand dollars ($375,000)
paid from any such agreements, joint ventures, lease assignment or farm- outs or
any portion of the $375,000 not needed to pay documented expenses, as well as
any and all payments in shares, royalty interests and/or other forms of
consideration, will be for the benefit of the Buyer.

     1.04 Taxes. Buyer shall pay any and all sales and use taxes arising out of
the transfer of the Assets and Seller shall pay its portion, prorated as of the
closing date, of state and local personal property taxes and assessments
relating to the Assets transferred

ARTICLE TWO

REPRESENTATIONS AND WARRANTIES OF SELLER



  2.01 Warranties. Seller represents and warrants that:




     2.011 Title. Seller has good and marketable title to all the Assets and
Premises, and is the owner of record. All these Assets are free and clear of
restrictions on or conditions to transfer or assignment, and free and clear of
mortgages, liens, pledges, charges, encumbrances, security agreements, options,
charges, equities, claims, easements, rights of way, covenants, conditions, or
restrictions, except for those disclosed in Exhibits to this agreement. Seller
further covenants and warrants to Buyer, which covenants and warranties shall
survive any expiration or termination of this Agreement, that Seller is lawfully
seized of the indefeasible estates in the Premises as further set forth in
Exhibit A; that Seller has the right and power to convey the same for the
purposes of this Agreement; and, with respect to any unpatented federal mining
claims, subject only to the paramount title of the United States; that Buyer
shall have quiet and peaceable possession of the Premises; that Seller will
defend its title to the Premises against all persons who may claim the same;
that Seller has not committed, nor will Seller in the future commit, any act or
acts which will encumber or cause a lien to be placed against the Premises
except subject and subordinate to the terms of this Agreement; that Seller has
received no notice of violation of any environmental law, regulation or permit;
that Seller has no knowledge of the occurrence of any violation of any
environmental law, regulation or permit; and that Seller has received no notice
of claim or demand by any person relating to the Premises. Seller agrees to make
available to Buyer all instruments of title, or other data relating to or
containing information with respect to the status of ownership of the Premises.
In addition, in the event of any dispute or legal proceeding between Seller and
third parties, with respect to title or ownership of the Premises, Buyer shall
have the right at its sole discretion either to suspend the performance of its
obligations under this Agreement until such dispute or legal

--------------------------------------------------------------------------------

proceeding has been settled, or, in the alternative, to make such payments due
Seller hereunder to an escrow agent to hold pending the resolution of the
dispute.

     2.012 Lesser Interest. If Sellers title to the Premises (or any portion
thereof) is less than the interest as described in Exhibit A, Buyer shall have
the right, without waiving any other rights it may have, to reduce all payments
to be made to Seller hereunder by the same proportion as the undivided right and
title actually owned by Seller bears to the entire undivided right and title to
the Premises as described in Exhibit A. Any improvement in or enhancement of
Sellers title to or interest in the Premises shall inure to the benefit of
Buyer, without additional consideration to Seller.

     2.013 Tax Liabilities. Seller has paid all taxes, or will pay all taxes,
which could result in a lien against any of the Assets being conveyed by this
Agreement.

     2.014 Litigation. There is no suit, action, arbitration, or legal,
administrative, or other proceeding, or governmental investigation pending or,
to the best knowledge of Seller threatened, against or affecting the Assets.
There is no suit, action, arbitration or other legal proceeding against Seller
which, if determined adverse to Seller, would affect Sellers ability to
compensate Buyer for Sellers breach, if any, of the warranties and covenants in
this agreement. Seller is not in default with respect to any order, writ,
injunction, or decree of any federal, state, local, or foreign court,
department, agency, or instrumentality. There is no order from environmental or
other agencies respecting the Premises, nor has the Seller had notice from any
governmental agency of any requirements respecting the Premises, other than
payment of annual maintenance fees.

     2.015 No Breach or Violation. The consummation of the transactions
contemplated by this Agreement will not result in or constitute any of the
following: (i) a breach of any term or provision of this Agreement; (ii) a
default or an event that, with notice or lapse of time or both, would be a
default, breach, or violation of the articles of incorporation or bylaws of
Seller or any lease, license, promissory note, conditional sales contract,
commitment, indenture, mortgage, deed of trust, or other agreement, instrument,
or arrangement to which Seller is a party or by which the property of Seller is
bound; (iii) an event that would permit any party to terminate any agreement or
to accelerate the maturity of any indebtedness or other obligation of Seller or
(iv) the creation or imposition of any lien, charge, or encumbrance on any of
the properties of Seller; or (v) violate any local, state or federal ordinances,
laws or statutes, including without limitation any antitrust laws.

     2.016 Authority. Seller has the right, power, legal capacity, and authority
to enter into, and perform its respective obligations under this Agreement, and
no approvals or consents or any persons other than Seller are necessary in
connection with it.

     2.017 Full Disclosure. None of the representations and warranties made by
Seller or made in any certificate or memorandum furnished or to be furnished by
any of them, or on their behalf, contains or will contain any untrue statement
of material fact, or omit any material fact the omission of which would be
misleading.



ARTICLE THREE
OBLIGATIONS BEFORE CLOSING




3.01 Seller's Covenants. Seller covenants that from the date of this agreement
until closing:

     3.011 Access to Information. Buyer and its counsel, accountants, and other
representatives shall have full access during normal business to all properties,
books, accounts, records, contracts, and documents of or relating to the Assets
and Premises. Seller shall furnish or cause to be furnished to Buyer and its
representative all data and information concerning the business, finances, and
properties that may reasonably be requested.

3.012 Consents. At Closing, Seller will deliver the written consent of the
persons

--------------------------------------------------------------------------------

whose consents are required to transact all transfers contemplated hereby and
will furnish to Buyer executed copies of these consents.

     3.013 Warranties at Closing. All representations and warranties of Seller
set forth in this Agreement and in any written statements delivered to Buyer by
Seller under this Agreement will also be true and correct as of the closing date
as if made on that date.



ARTICLE FOUR
BUYER'S OBLIGATIONS BEFORE CLOSING




     Buyer will use its best efforts to assist Seller in obtaining the consent
of all necessary persons and agencies to the assignment and transfer to Buyer of
any and all properties, assets, and agreements, including agreements with United
States Government or any of its agencies, to be assigned and transferred under
the terms of this Agreement.

ARTICLE FIVE

CONDITIONS PRECEDENT TO BUYER'S PERFORMANCE

     5.01 Conditions. The obligations of Buyer to purchase the Assets under this
Agreement are subject to the satisfaction, at or before the closing, or all the
conditions set out below in this Article 5. Buyer may waive any or all of these
conditions in whole or in part without prior notice; provided, however, that no
such waiver of a condition shall constitute a waiver by Buyer of any of its
other rights or remedies, at law or in equity, if Seller shall be in default of
any of their representations, warranties, or covenants under this Agreement.

     5.02 Accuracy of Representations. Except as otherwise permitted by this
Agreement, all representations and warranties by the Seller in this Agreement or
in any written statement that shall be delivered to Buyer by any of them under
this Agreement shall be true on and as of the closing date as though made at
that time.

     5.03 Performance of Seller. Seller shall have performed, satisfied, and
complied with all covenants, agreements, and conditions required by all
articles, sections and paragraphs of this Agreement to be performed or complied
with by them, or their agents, or any of them, on or before the closing date.

     5.04 Absence of Litigation. No action, suit, or proceeding before any court
or any governmental body or authority, pertaining to the transaction
contemplated by this Agreement or to its consummation, shall have been
instituted or threatened on or before the closing date.

     5.05 Consents. All necessary agreements and consents (including without
limitation any antitrust consents) of any parties to the consummation of the
transactions contemplated by this Agreement, or otherwise pertaining to the
matters covered by it, including the governmental entities, shall have been
obtained by Seller and delivered to Buyer.

     5.06 Approval of Documents. The form, substance and opinions of all
certificates, instruments, title commitments, opinions, and other documents
delivered to Buyer under this Agreement shall be acceptable and satisfactory in
all respects to Buyer and its counsel.

ARTICLE SIX

CONDITIONS PRECEDENT TO SELLER'S PERFORMANCE

     Buyer shall have performed and complied with all covenants and agreements,
satisfied all conditions that it is required by this Agreement to perform,
comply with, or satisfy, before or at the closing.



ARTICLE SEVEN




--------------------------------------------------------------------------------



THE CLOSING




     7.01 Time and Place. The closing of this transaction (the Closing) shall
take place at the office of Buyer on June 15, 2009 , or at such other time and
place as the parties may agree to in writing (the Closing Date).

     7.02 Sellers Obligations. At the closing, Seller shall deliver or cause to
be delivered to Buyer: instruments of assignment and transfer of all the Assets
of Seller in form and substance satisfactory to Buyer. Seller, at any time
before or after the Closing Date, will execute, acknowledge, and deliver any
further deeds, assignment, conveyances, and other assurances, documents, and
instruments of transfer, reasonably requested by Buyer, and will take any other
action consistent with the terms of this agreement that may reasonably be
requested by Buyer for the purpose of assigning, transferring, granting,
conveying, and confirming to Buyer, or reducing to possession, any or all
property to be conveyed and transferred by this Agreement. If requested by
Buyer, Seller further agree to prosecute or otherwise enforce in Sellers name
for the benefit of Buyer any claims, rights, or benefits that are transferred to
Buyer by this Agreement and that require prosecution or enforcement in Sellers
name. Any prosecution or enforcement of claims, rights, or benefits under this
paragraph shall be solely at Buyers expense, unless the prosecution or
enforcement is made necessary by a breach of this Agreement by the Seller.

     7.03 Buyers Obligations. At the closing, Buyer shall deliver to Seller a
share certificate representing 47,750,000 Common Shares of the Buyer.

     7.04. Information Requirements. Seller acknowledges that Buyer is a US
reporting issuer and as such, is required to file with the Securities and
Exchange Commission substantive disclosure in form 8-K regarding the Premises,
the Assets, the Seller and its principals (the Disclosure) . The form 8-K must
be filed within 4 days of the Closing. Prior to Closing, Seller will provide the
Disclosure to the extent considered necessary by Buyer and its legal counsel and
will fully cooperate with Buyer in preparing the form 8-K to the standards
required of US reporting issuers who have undergone a change of control and
acquired substantial assets.



ARTICLE EIGHT
SELLER'S OBLIGATIONS AFTER CLOSING




     Seller shall indemnify, defend, and hold harmless Buyer against and in
respect of any and all claims, demands, losses, costs, expenses, obligations,
liabilities, damages, recoveries, and deficiencies, including interest,
penalties, and reasonable attorneys fees, that it shall incur or suffer, which
arise, result from, or relate to any breach of, or failure by Seller to perform,
any of its representations, warranties, covenants, or agreements in this
Agreement or in any schedule, certificate, exhibit, or other instrument
furnished or to be furnished by Seller under this Agreement.



ARTICLE NINE
BUYER'S OBLIGATIONS AFTER CLOSING




     Buyer agrees to indemnify and hold harmless Seller against, and in respect
of, any and all claims, losses, expenses, costs obligations, and liabilities
they may incur by reason of Buyers breach of or failure to perform any of its
warranties, guaranties, commitments, or covenants in this Agreement, or by
reason of any act or omission of Buyer, or any of its successors or assigns,
after the Closing Date, that constitutes a breach or default under, or a failure
to perform, any obligation under this Agreement. Promptly following closing,
Buyers Board of Directors will be increased to six (6) Directors, three (3) of
whom shall be appointed by Seller, subject to compliance with applicable
corporate and securities laws.



ARTICLE TEN
COSTS




Except as otherwise stated herein, each of the parties shall pay all costs and
expenses incurred or

--------------------------------------------------------------------------------

to be incurred by it in negotiation and preparing this Agreement and in closing
and carrying out the transactions contemplated by this Agreement.



ARTICLE ELEVEN
FORM OF AGREEMENT




     11.01 Headings. The subject headings of the paragraphs and subparagraphs of
this Agreement are included for purposes of convenience only, and shall not
affect the construction or interpretation of any of its provisions.

     11.02 Modification and Waiver. This Agreement constitutes the entire
agreement between parties pertaining to the subject matter contained in it and
supersedes all prior and contemporaneous agreements, representations, and
understandings of the parties. No waiver of any of the provisions of this
Agreement shall be deemed, or shall constitute, a waiver of any other provision,
whether or not similar, nor shall any waiver constitute a continuing waiver. No
waiver shall be binding unless executed in writing by the party making the
waiver.

     11.03 Counterparts. This Agreement may be executed simultaneously in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.



ARTICLE TWELVE
PARTIES




     12.01 Rights of Parties. Nothing in this Agreement, whether express or
implied, is intended to confer any rights or remedies under or by reason of this
agreement on any persons other than the parties to it and their respective
successors and assigns, nor is anything in this Agreement intended to relieve or
discharge the obligation or liability of any third persons to any party to this
Agreement, nor shall any provision give any third persons any right of
subrogation or action over against any party to this Agreement.

     12.02 Assignment. This Agreement shall be binding on, and shall inure to
the benefit of, the parties to it and their respective heirs, legal
representatives, successors, and assigns.



ARTICLE THIRTEEN
REMEDIES




     13.01 Arbitration. Except for an action for specific performance which may
be the subject of judicial action, any controversy or claim arising out of, or
relating to, this agreement, or the making, performance, or interpretation
thereof, shall be settled by arbitration in Denver, Colorado in accordance with
the Rules of the American Arbitration Association then existing, and judgment on
the arbitration award may be entered in any court having jurisdiction over the
subject matter of the controversy.

     13.02 Termination. Either party may terminate this Agreement on the Closing
Date, without liability to the other is, and only if, any bona fide action or
proceeding shall be pending against any party on the Closing Date that could
result in an unfavorable judgment, decree, or order that would prevent or make
unlawful the carrying out of this agreement or if any agency of the federal or
of any state government shall have objected at or before the Closing Date to
this acquisition or to any other action required by or in connection with this
Agreement.

     13.03 Termination on Default. If either Buyer or Seller materially defaults
in the due and timely performance of any of its or their warranties, covenants,
or agreements under this agreement, the nondefaulting party or parties may on
the Closing Date give notice of termination of this agreement, in the manner
provided in paragraph 17.01. The notice shall specify with particularity the
default or defaults on which the notice is based. The termination shall be
effective three (3) business days after the Closing Date, unless the specific
default or defaults have been cured on

--------------------------------------------------------------------------------



or before this effective date for termination.




     13.04 Specific Performance. Each party's obligation under this Agreement is
unique. If any party should default in its obligations under this agreement, the
parties each acknowledge that it would be extremely impracticable to measure the
resulting damages; accordingly, the nondefaulting party, in addition to any
other available rights or remedies, may sue in equity for specific performance,
and the parties each expressly waive the defense that a remedy in damages will
be adequate.

     13.05 Costs. If any legal action or any arbitration or other proceeding is
brought for the enforcement of this Agreement, or because of an alleged dispute,
breach, default, or misrepresentation in connection with any of the provisions
of this agreement, the successful or prevailing party or parties shall be
entitled to recover reasonable attorneys' fees and other costs incurred in that
action or proceeding, in addition to any other relief to which it or they may be
entitled.

ARTICLE FOURTEEN

NATURE AND SURVIVAL OF REPRESENTATIONS AND OBLIGATIONS

     14.01 Effect of Closing. All representations, warranties, covenants, and
agreements of the parties contained in this Agreement, or in any instrument,
certificate, opinion, or other writing provided for in it, shall survive the
closing, including the transfer of any real property.

     14.02 Investment Representations. The Seller understands (a) that the
common shares of Buyer to be conveyed pursuant to this Agreement have not been
registered under the Securities Act of 1933, as amended (the 1933 Act) the
Nevada Securities Act or any other state securities laws ( the Securities Acts)
because the Buyer is issuing these shares in reliance upon the exemptions from
the registrations requirements of the Securities Acts providing for issuance of
securities not involving a public offering; (b) that the Buyer has relied upon
the fact that the common shares to be issued are to be held by the Seller for
investment; and (c) that exemption from registration under the Securities Acts
would not be available if the common shares to be issued were acquired by the
Seller with a view to distribution. Accordingly, the Seller hereby confirms to
the Buyer that such Seller is acquiring the common shares for the Seller’s own
account for investment and not with a view to the resale or distribution
thereof. The Seller agrees not to transfer, sell or offer for sale any portion
of the common shares unless there is an effective registration or other
qualification relating thereto under the Securities Acts or unless the Seller
delivers to the Buyer an opinion of counsel, satisfactory to the Buyer, that
such registration or other qualification under the Securities Acts is not
required in connection with such transfer, offer or sale. The Seller understands
that the Buyer is under no obligation to register the common shares or to assist
the Seller in complying with any exemption from registration under the
Securities Acts, if the Seller should, at a later date, wish to dispose of the
common shares. Furthermore, the Seller realizes that the common shares are
unlikely to qualify for disposition under Rule 144 promulgated under the 1933
Act, unless the Seller is not an “affiliate” of the Buyer and the common shares
have been beneficially owned and fully paid for by the Seller for at least the
period required by relevant rule or regulation prior to disposition. Prior to
acquiring the common shares, the Seller has made an investigation of the Buyer
and its business and Buyer has made available to the Seller all information with
respect thereto which the Sellers needed to make an informed decision to acquire
the common shares. The Seller considers itself to be a “Person” possessing
experience and sophistication as an investor which are adequate for the
evaluation of the merits and risks of Seller’s investment in the common shares.
The Seller further represents that it has such knowledge and experience in
financial and business matters that makes it capable of evaluating the merits
and risks of its ownership of the common shares, of protecting its own interests
in connection therewith, and of bearing the economic risk of losing its entire
investment in the common shares. Finally, the Seller recognizes that its
investment in the Buyer involves substantial risk, and that it has evaluated and
fully understand all risks in its decision to own common shares of the Buyer.



ARTICLE FIFTEEN
NOTICES




--------------------------------------------------------------------------------

     All notices, requests, demands, and other communications under this
agreement shall be in writing and shall be deemed to have been duly given on the
date of service if served personally on the party to whom notice is to be given,
or on the third day after mailing if mailed to the party to whom notice is to be
given, by first class mail, registered or certified, postage prepaid, and
properly addressed to the address indicated above. Any party may change its
address for purposes of this paragraph by giving the other parties written
notice of the new address in the manner set forth above.



ARTICLE SIXTEEN
GOVERNING LAW




This Agreement shall be construed in accordance with, and governed by, the laws
of the State of Nevada.

IN WITNESS WHERE0F, the parties to this agreement have duly executed it on the
day and year



first above written.






BUYER






By
Stephen B. Doppler, President and CEO
Aurelio Resource Corporation






SELLER






By
David C. Knight, President and CEO
C³ Resources, Inc.




--------------------------------------------------------------------------------